Barnard, P. J.
The paper showed that the notes were given in Rockland county. The notes were given for wood to be delivered in Rockland county. The delivery was never made, as I infer from the pleadings and affidavits, if the notes were given for wood to be delivered. If given for other sales, when there were deliveries made, then there is no defense to the action. The issues, therefore, would be most properly tried in Rockland county. The plaintiff’s agent, who took the notes, lives there, and the plaintiff’s employes, who heard the contract when the notes were given, live there. The defendants’ witnesses are not very essential on the trial. Hone of them witnessed the contract, and whether the cargoes of wood which were delivered by the plaintiff’s complaint were in execution of the contract in which the notes wreregiven does not appear to be within their knowledge. The affidavit of de*174fendants upon the motion is unobjectionable. The facts which the witnesses are expected to testify to are set out in full, and without this the motion would have been denied. The order should therefore be affirmed, with costs and disbursements.
Pratt,cJ., concurs.